Case: 14-10954   Date Filed: 09/08/2014   Page: 1 of 3


                                                     [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10954
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:09-cr-00139-TWT-AJB-1



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

                                  versus


SIMON CHAVEZ-MACIEL,

                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 8, 2014)

Before TJOFLAT, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-10954    Date Filed: 09/08/2014   Page: 2 of 3


      The sole question before the court in this appeal is whether the sentence the

District Court imposed after revoking appellant’s supervised release is

substantively unreasonable.

      On August 31, 2009, appellant, a native and citizen of Mexico, having pled

guilty to illegal reentry following a conviction for an aggravated felony under 18

U.S.C. §§ 1326(a) and (b), was sentenced to 37 months’ imprisonment and three-

years supervised release. He was released from confinement on November 30,

2011, and deported the following month. He attempted to reenter the United States

without authorization at San Ysidro, California, on August 20, 2012, and was

arrested on the spot. On October 9, 2012, he pled guilty in the Southern District of

California to an information charging him with a violation of 18 U.S.C. §§ 1326(a)

and (b). On December 28, 2012, the court sentenced him to a prison term of 18

months.

      Meanwhile, on August 31, 2012, the District Court issued an order requiring

appellant to show cause why his supervised release imposed on August 31, 2009,

should not be revoked. On January 17, 2014, he made his initial appearance in the

Northern District of Georgia and was ordered detained. On February 19, 2014, he

appeared before the District Court for a revocation hearing and did not contest the

validity of the grounds for revocation. The presentence report submitted to the

District Court and parties indicated that appellant had been deported four times and


                                         2
              Case: 14-10954      Date Filed: 09/08/2014   Page: 3 of 3


had an extensive criminal history while present in the United States. His criminal

history category was VI, which coupled with an offense level of 13, yielded an

advisory Guidelines range of 33 to 41 months. The court sentenced him to a prison

term of 37 months. He now appeals his sentence, arguing that it is substantively

unreasonable in light of the fact that he attempted to enter the United States to visit

his sick mother and, moreover, had already been sentenced to a term of 18 months.

We affirm.

      We find no procedural unreasonableness in appellant’s sentence. Whether it

is substantively unreasonable depends on whether the District Court properly

considered the sentencing factors of 18 U.S.C. § 1553(a). In light of those factors,

we conclude that appellant’s sentence is substantively reasonable. The court fully

considered the § 3553(a) factors, the reason he gave for attempting to reenter the

United States, and the 18-months’ term imposed in the Southern District of

California. Moreover, the sentence is within the Guidelines range and well below

the statutory maximum sentence of 20 years’ imprisonment.

      AFFIRMED.




                                           3